DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over TANJI et al. (U.S. Publication No. 2010/0204374, hereinafter TANJI) in view of YUKINO et al. (U.S. Publication No. 2003/0125432, hereinafter YUKINO). 
Regarding claims 9 and 10, TANJI teaches a nucleating agent masterbatch for polyolefin resin comprising 3 to 150 parts by mass of the aromatic phosphate metal salt (B) represented by the following formula (1) [0031 and 0041]: 

    PNG
    media_image1.png
    530
    537
    media_image1.png
    Greyscale

More specific Example of formula (1) include the following [0043]:

    PNG
    media_image2.png
    364
    533
    media_image2.png
    Greyscale

The masterbatch includes 0.1 to 100 parts by mass of the metal salt of fatty acid (C) represented by the following general formula (2) is further blended: 

    PNG
    media_image3.png
    216
    525
    media_image3.png
    Greyscale

Preferably, the amount of metal salt of fatty acid (C) is 1 to 50 parts [0048]. 
With regard to the claim limitations, “A resin additive composition comprising,” TANJI teaches the masterbatch comprising the nucleating agent which is an additive used in the composition which would read on the claimed resin additive composition. Furthermore, the claim limitation “Comprising” which leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v. Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964).
However,  TANJI does not teach explicitly teach wherein the phosphoric acid ester composition (A) and the fatty acid sodium salt (B) are in the range of (B)/(A) = 0.55 to 2.0 by mass ratio. 
Given TANJI teaches 3 to 150 parts of aromatic phosphate metal salt (B) and 0.1 to 100 parts (preferably 1 to 50 parts) of metal salt of fatty acid (C), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
However, TANJI does not teach wherein the resin additive composition is particulate. 
In the same field of endeavor of additives for polyolefin resins, YUKINO teaches granular composites comprising granular nucleating agent represented by formula (I) [0001 and 0009-0011]. The granular additives are used to impart excellent mechanical strength and performance [0051]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the nucleating agent of TANJI to a granular form as taught by YUKINO for the benefit of imparting excellent mechanical strength and performance for polyolefin resins as taught by YUKINO.  
Regarding claim 10, TANJI teaches the masterbatch as discussed in paragraphs 7-13. More specifically, TANJI teaches 3 to 150 parts of aromatic phosphate metal salt (B). 
Regarding claim 14, TANJI teaches the masterbatch includes phosphorus antioxidant including bis (2,4-di-tert-butylphenyl) pentaerythritol diphosphite in the amount of 0.001 to 10 parts by mass 
Regarding claim 15, TANJI teaches the polyolefin resin composition can be used in various applications such as molded articles including cling wraps, films for food wrapping materials such as trays and sheets [0067].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over TANJI et al. (U.S. Publication No. 2010/0204374, hereinafter TANJI) in view of YUKINO et al. (U.S. Publication No. 2003/0125432, hereinafter YUKINO) in further view of TSE eta l. (U.S. Publication No. 2006/0189744, hereinafter TSE) as evidenced by AZoM (AZO Materials Article entitled, “Polyolefin Elastomer-Properties and Applications of Polyolefins Elastomers (POE)” hereinafter AZoM).
Regarding claims 12 and 13, the combined disclosures of TANJI and YUKINO substantially teaches the present invention, see paragraphs 7-13 above. More specifically, TANJ teaches the masterbatch further comprises up to 20 parts of fillers [0054]. The fillers include talc [0064].
However, the combined disclosures do not teach 1 to 80 parts by mass of a thermoplastic elastomer. 
In the same field of endeavor of polyolefin compositions, TSE teaches 20 wt% to 95 wt% of one or more polyolefin elastomers (including vulcanized rubbers and thermoplastic elastomers such as EPR) [0126]. EPR is an ethylene propylene rubber which satisfies a copolymer of ethylene α-olefin as claimed. Examples of articles made from the polyolefin composition include films, sheets, food packaging, and etc. [0361-0364]. 
In TANJI, the claimed amounts of components (A-D) can be adjusted (e.g. increased or decreased) to obtain the claimed range for the thermoplastic elastomer (C). For instance, if one of ordinary skill in the art uses 100 parts of component (A), 50 parts of component (B), 60 parts of component (C), 20 parts of 
As evidenced by AZoM, AZoM teaches are excellent impact modifiers for plastics and offer performance capabilities for compounded products in moulded goods and film applications. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the thermoplastic elastomer (EPDM or EPR) of TSE with the composition of TANJI for the benefit of having excellent impact modifiers and performance capabilities as taught by AZoM. 
Response to Arguments
The Office Action mailed 05/27/2021 has been modified in view of the amendments received 11/24/2021 as indicated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763